NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-1192
                                       ___________

                      EDVIN LEOPOLDO PEREZ CHINCHILLA,
                                                Petitioner

                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                     Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A205-016-427)
                Immigration Judge: Honorable Charles K. Adkins-Blanch
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 2, 2015
             Before: AMBRO, VANASKIE and SLOVITER, Circuit Judges

                            (Opinion filed: January 20, 2015)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Edvin Leopoldo Perez Chinchilla (“Perez”) petitions for review of a decision of

the Board of Immigration Appeals. For the reasons below, we will deny the petition for

review.

       In July 2006, Perez, a citizen of Guatemala, entered the United States without

inspection. On December 3, 2012, Perez was issued a notice to appear charging him with

being removable as an alien present in the United States without being admitted or

paroled. Represented by counsel, he conceded removability and applied for asylum, 1

withholding of removal, and relief under the Convention Against Torture (CAT). He

argued that he feared persecution based on his membership in a social group: those who

had refused recruitment by gangs.

       After a hearing, an Immigration Judge (IJ) concluded that the one encounter Perez

had with the gangs in Guatemala did not rise to the level of past persecution. Perez had

testified that gang members had approached him to recruit him. When he refused, he was

told that he would likely be beaten or killed by the gang. A.R. at 273. The IJ declined to

determine whether Perez belonged to a particular social group. As for whether he had

shown a likelihood of future persecution, the IJ determined that he did not demonstrate

that he would be singled out or that there was a pattern or practice of persecution of

similarly-situated individuals. The IJ noted that when Perez’s father was threatened, he



1
 Perez withdrew his application for asylum at the hearing because it was clear it was
untimely. A.R. at 286.
                                           2
received protection from the police for several months. The IJ also concluded that Perez

had failed to establish that he would be targeted for torture.

       Perez appealed and proceeded pro se before the BIA. He also submitted additional

evidence. The BIA noted that the IJ found him removable based on his concession of

removability. It also observed that he had admitted that his asylum application was

untimely. Concluding that Perez had not shown a clear likelihood of persecution, the

BIA declined to address whether Perez belonged to a particular social group. It noted

that there was only one threat to Perez’s life in 2006 and that the police had given

protection to his father after the father was threatened in 2009. A.R. at 2-3. It

determined that the police protection also undermined his claim for CAT relief. The BIA

concluded that Perez’s additional background evidence did not show that he would be

singled out for persecution or torture, and it declined to remand the matter to the IJ for

consideration of that evidence. As for his claim of ineffective assistance of counsel, the

BIA noted that he had not complied with the procedural requirements of In re Lozada, 19

I. & N. Dec. 637 (BIA 1988), and had not, and could not, show prejudice. Perez filed a

pro se petition for review.

       We have jurisdiction under 8 U.S.C. § 1252. Perez argues that the BIA incorrectly

determined that his criminal convictions make him removable. However, he was found

removable not based on his conviction but because he was present in the United States




                                              3
without being admitted or paroled. Moreover, he conceded removability before the IJ.

A.R. at 251.

         We agree with the Government that several of Perez’s arguments were not

exhausted before the BIA. See 8 U.S.C. § 1252(d)(1) (A court may review a final order

of removal only if “the alien has exhausted all administrative remedies available to the

alien as of right”). In his brief submitted to the BIA, Perez argued that his counsel was

ineffective and that his conviction was for a crime he did not commit, but he did not

address his eligibility for withholding of removal or CAT relief.2 Nevertheless, because

the BIA addressed those issues, they are considered exhausted. See Lin v. Attorney

General, 543 F.3d 114, 123-24 (3d Cir. 2008).

         To establish eligibility for withholding of removal, Perez needed to demonstrate

that it was more likely than not that his life or freedom would be threatened in Guatemala

on account of race, religion, nationality, membership in a particular social group, or

political opinion. 8 U.S.C. § 1231(b)(3)(A); I.N.S. v. Stevic, 467 U.S. 407, 429-30

(1984). To be eligible for withholding of removal under the CAT, he needed to

demonstrate that it was more likely than not that he would be tortured if removed to

Guatemala. 8 C.F.R. § 1208.16(c)(2). We may not reverse the BIA’s decision unless the

record evidence would compel a reasonable fact-finder to conclude that Perez had met his

burden. I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 (1992).


2
    He also submitted several memoranda of law addressing irrelevant issues.
                                            4
       In his brief, Perez argues that he demonstrated past persecution. He asserts that he

was threatened when he refused to join the MS-13 organization and saw his neighbor

being killed because he refused to join. Before the IJ, he testified that the neighbor was

beaten after refusing recruitment. A.R. at 274. In an affidavit submitted with his

application, Perez asserted that the neighbor refused recruitment and was so scared he left

town. The alleged killing of the neighbor was not presented to the IJ. We may decide a

petition for review based only on the administrative record. See 8 U.S.C.

§ 1252(b)(4)(A). Perez has not demonstrated that the single threat from the gang

mentioned in his testimony compels a finding that it is more likely than not that his life or

freedom will be threatened if he is removed to Guatemala. See Jarbough v. Att’y Gen.,

483 F.3d 184, 191 (3d Cir. 2007) (“Abusive treatment and harassment, while always

deplorable, may not rise to the level of persecution.”); Fatin v. I.N.S., 12 F.3d 1233, 1240

(3d Cir. 1993) (persecution denotes extreme conduct, including “threats to life,

confinement, torture, and economic restrictions so severe that they constitute a threat to

life or freedom”).

       Perez challenges the BIA’s decision to not reach the issue of whether he belongs

to a particular social group. However, because Perez had not shown that his life or

freedom would be threatened, the BIA did not need to determine whether Perez belonged

to a particular social group. Perez also challenges the IJ’s determination that he could




                                             5
safely relocate within Guatemala; however, we see no such finding in the IJ’s opinion.

The IJ merely noted Perez’s belief that it was not possible to relocate. A.R. at 210.

       Perez also contends that the BIA did not consider whether what would happen to

him if he is removed to Guatemala would constitute torture. However, the BIA did

conclude that Perez had not shown he would be singled out for torture and noted that the

police extended protection to Perez’s family. Moreover, Perez does not point to any

evidence in the record that would compel a finding that he would be tortured. He does

not address the IJ’s finding that the police gave his father protection.

       In his reply brief, Perez argues that his prior counsel was ineffective and the BIA

erred in failing to remand the matter for consideration of his new evidence. However, he

did not raise these arguments in his opening brief. We will “not consider arguments

raised on appeal for the first time in a reply brief.” Gambino v. Morris, 134 F.3d 156,

161 n.10 (3d Cir. 1998). Moreover, he does not challenge the BIA’s determination that

he had not complied with the procedural requirements of In re Lozada, and could not

show prejudice. He also cites several “material facts” but does not provide any record

citation in support.

       Perez has not shown that the record would compel a reasonable factfinder to

conclude that it is more likely than not that his life or freedom would be threatened or

that he would be tortured if he is removed to Guatemala. Accordingly, we will deny the

petition for review. Perez’s motion for the appointment of counsel and second motion to

                                              6
stay removal are denied. The Government’s motion for leave to file a supplemental

appendix is granted.




                                          7